Case 7:19-cr-00018-EKD Document 28-3 Filed 08/18/20 Page 1 of 1 Pageid#: 132




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )         Case No. 7:19-cr-00018
                                         )
LINDA VO,                                )
                                         )
      Defendant.                         )




                          EXHIBIT C

                    Disciplinary Record

This document withheld from e-filing pending ruling
      on Motion to Seal filed August 18, 2020
